The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/22 has been entered. No claims are amended. Claims 1 and 3 – 34 are pending.

Response to Amendments / Arguments
Applicant’s arguments regarding the previously raised claim rejections under 35 USC 103 have been fully considered but they are not persuasive, as detailed below.
Claim 1:
(a)	Applicant asserts that “The Office (p. 6) alleges that waveguide 4-609 is optically coupled to waveguide 4-608a, along a length of waveguide 4-608a, via the evanescent coupler. Even if such elements could be considered to be the claimed elements (and the Applicant does not concede that it is so), Rothberg fails to show that the waveguide 4-609 is configured to optically couple with waveguide 4-608a along a length of waveguide 4-608a that spans at least two sample wells in a row of sample wells, as claimed. Rather, as shown in FIG. 4-6, waveguide 4-609 is configured to propagate excitation energy towards the coupler, and waveguide 4-608a is configured to direct excitation energy away from the coupler towards a row of sample wells. Since the coupler is in a region separate from any sample wells, the coupler necessarily does not span at least two sample wells in a row of sample wells.” (1st complete para. on p. 8 of the Remarks, Applicant’s emphasis). 
The Examiner notes the following:
(i) 	Applicant appears to have misunderstood or disregarded/misconstrued both a clear and detailed explanation provided in the Office Action of 4/27/22 and express teachings in Rothberg (whose application is by the same Applicant). The Examiner detailed (p. 6) that “Rothberg also teaches a variety of suitable/workable embodiments of the coupler other than a star coupler and an MMI coupler, the variety including an evanescent/directional coupler (“Any suitable techniques for splitting and/or combining waveguides may be used. Such waveguide splitting and/or combining techniques may include a star splitter or coupler, a Y splitter, and/or an evanescent coupler. Additionally or alternatively, a multi-mode interference splitter (MMI) may be used for splitting and/or combining waveguides. One or more of these waveguide splitting and/or combining techniques may be used for directing excitation energy to a sample well” at para. 0288)”. To paraphrase, Rothberg teaches that a coupler 4-607, shown by way of example as a star coupler in Fig. 4-6, may alternatively be implemented as an evanescent/directional coupler, which is another well-known coupler type. The Png reference was applied merely to explicitly show a particular shape of such evanescent/directional coupler, while its use was expressly taught by Rothberg.  
(ii)	Applicant’s attempt to point our alleged deficiencies in Fig. 4-6 of Rothberg overlooks/disregards the clear and detailed explanation provided in the Office Action and is at least partially non-responsive to the actual rejections.

(b)	Applicant further asserts that “Png necessarily fails to disclose or suggest that the waveguides 104, 106, 108, 110 are configured to optically couple with central waveguide 102 along a length that spans at least two sample wells in a row of sample wells” (2nd complete para. on p. 8).
The Examiner notes the following: 
(i)	Notwithstanding Applicant’s remarks drawn to both Rothberg and Png, Applicant attempts to critique the references individually by pointing out alleged deficiencies of the individual references instead of addressing the entire applied prior art combination.  In this regard, Applicant is reminded that it is the Rothberg – Png combination, not the individual references, that is to teach expressly or render obvious all of the limitations recited by the claim. Applicant should address deficiencies (e.g., missing elements), if any, of the entire combination, not the individual references (MPEP 2145, Section IV).
(ii)	As detailed above for item (a) and in the Office Action (pp. 6 – 7), the Png reference was applied merely to explicitly illustrate a particular shape of an evanescent/directional coupler, while its use was expressly taught by Rothberg. 
As an aside, it is noted that an optical evanescent/directional coupler has been known for over 40 years and is covered at length in a plethora of college-level textbooks. Applicant is expected to have at least a level of ordinary skill in the art, and, as such, by familiar with such routine facts of common knowledge. The Examiner cites below, as pertinent art and some refresher material for Applicant, a textbook entitled “INTEGRATED PHOTONICS” by Profs. Pollock and Lipson of Cornell University. Figure 10.9 illustrates an optical evanescent/directional coupler and its principle of operation is described on pp. 255 – 261. 

Claim 20:

(a)	Applicant asserts that “Png does not disclose a waveguide having two S-bend arrangements that each direct optical power away from a central waveguide. In fact, Png teaches away from such a configuration. In particular, Png (para. 6, 51) explains that the arrangement shown in FIGS. 1-2 allows for an overall more compact device, which addresses a disadvantage of existing integrated optical devices” (1st para. on p. 10).
The Examiner respectfully disagrees with Applicant’s treatment of the Rothberg – Png combination and notes the following:
(i)	Applicant implies that the physical structure of Png (i.e., a splitter coupler followed by a combiner coupler) should be incorporated into the structure of Rothberg. Such incorporation is neither appropriate nor was attempted by the Examiner. Applicant still overlooks/disregards the simple fact that the Png reference is applied merely to explicitly illustrate an evanescent/directional coupler, while its use was expressly taught by Rothberg: while Figure 4-6 thereof shows a star coupler, Rothberg expressly (para. 0288) teaches that an evanescent/directional coupler can be used instead of the star coupler.   
(ii)	While Applicant provides an extended argument about particular shapes of S-bends (pp. 10 – 11) whose nexus is an attempt to prove non-triviality of particular S-bends shapes, the Examiner notes that Applicant disregards both a high level of ordinary skill in the art (as evidenced by the textbook cited below as pertinent art as only one example out of a plethora of others) and legal precedents. Applicant is reminded that it has been further held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976).In this case, selecting suitable/workable waveguide shapes would have flown naturally to one of ordinary skill in the art as necessitated by the particular requirements of a given application. (MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015]; Section IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS). The Rothberg – Png combination renders obvious a wide variety of suitable/workable waveguide shapes to disposed the recited waveguides as needed for a particular waveguide layout of a particular application (e.g., a particular shape and size of a chip/substrate in which the waveguides are formed, a number of waveguides and their desired/optimum locations on the chip, etc.) 
In light of the foregoing analysis, independent claims 1 and 20 are rejected as provided below, and so are the dependent claims for which Applicant does not provide any additional substantial arguments and which therefore stand or fall together with the respective independent claims.
The Examiner applies an alternative ground of rejection using a reference by Yi et al (US 6,201,913 B1) which was previously cited as pertinent art and is yet another reference showing an evanescent/directional coupler formed by a plurality of waveguide branches that are evanescently coupled to a common (power) waveguide and have S-bends. 
Applicant’ assumption “It is therefore understood from the Office Action that references to certain limitations being "well known" are intended to assert that the limitations are disclosed by relevant references, and not that those limitations are common knowledge in the art "capable of instant and unquestionable demonstration as being well-known" as described by MPEP § 2144.03” (para. bridging pp. 11 – 12) is moot, because the pattern “well known” was not used as a placeholder for a prior-art reference (as in official notice), but rather to emphasize the routineness of (missing) elements, as evident from a plain reading of the corresponding passages of the Office Action. Each pattern was followed by “for example” and a description of a prior-art reference (Png or Yaacobi). It is recommended that Applicant remain cognizant of the vast body of common knowledge in the art of waveguide optics to avoid arguments over trivial matters. 

1Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 7, 14 – 21, and 25 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al (US 2016/0084761 A1) in view of Png et al (US 2010/0296775 A1).
Regarding claim 1, Rothberg discloses (Figs. 2-2, 3-1A, 3-1B, 3-2, 4-5, 4-6, 4-7, 6-8A, 6-8B, and 6-12; Abstract; para. 0244 – 0263, 0278 – 0297, and 0384 – 0386) an integrated photonic device 3-102 (shown in Figs. 3-1A and 3-1B; “A cross-sectional schematic of the integrated device 3-102 illustrating a row of pixels is shown in FIG. 3-1A” at para. 0244) comprising: 
a pixel region (comprising a plurality/row of pixels 3-112 in Figs. 3-1A and 3-1B, each pixel having a sample well 3-108; “Each pixel 3-112 includes a sample well 3-108 and a sensor 3-110” at para. 0244; “an integrated device is provided, comprising a pixel region comprising a plurality of pixels. A pixel of the plurality of pixels has a sample well on a surface of the integrated device” at para. 0017, emphasis added) comprising:
a plurality of sample wells 3-108 arranged in a row (Figs. 3-1A and 3-1B; “a row of pixels is shown in FIG. 3-1A. Each pixel 3-112 includes a sample well 3-108 … FIG. 3-1B illustrates excitation energy coupling to each sample well in a row of pixels” at para. 0244, emphasis added);
a first waveguide 3-220 (shown in Fig. 3-2 which details a general layout in Fig. 3-1) positioned to optically couple with at least two sample wells 3-203 in the row (the wells 3-203 in Fig. 3-2 corresponds to the wells 3-108 in Fig. 3-1; “… some embodiments shown in FIG. 3-2 include a sample well 3-203, waveguide 3-220, and sensor 3-275 integrated into one device” at para. 0256, emphasis added), wherein the first waveguide can have a varying width (according to a tapered waveguide 6-804 that is optically coupled with at least two samples wells 6-808 in Figs. 6-8A and 6-8B and has a varying/tapered width (decreasing from left (input) to right (output) in Fig. 6-8A; para. 0374 – 0376).
In the embodiment in Fig. 3-2, the first waveguide 3-220 receives optical energy directly from an excitation source 3-203 without a power waveguide. However, Figure 4-6 of Rothberg shows another/similar embodiment of the integrated photonic device, the embodiment comprising a power waveguide 4-609 configured to receive light (at a wavelength of 532 nm) from a (left) region (e.g., from a grating coupler 4-605) of the integrated photonic device separate from the pixel region (defined by the plurality of first/output waveguides 4-608, each waveguide optically coupled to a row of sample wells) and to optically couple (via an optical star coupler 4-607) with a first waveguide(s) 4-608, wherein a length of the first waveguide 4-608 (e.g., 4-608a) spans at least two sample wells in a row (“Grating couplers 4-605 and 4-606 and waveguides 4-609 and 4-610 may be configured to reduce loss of excitation energy by reducing the number of bends and/or selecting for bend angles that improve propagation of excitation energy towards free-propagation region 4-607. Output waveguides 4-608 from the star-coupler may be configured in any suitable way to provide excitation energy to a row of pixels … In this manner, multiple rows of pixels may receive a substantially similar amount of excitation energy across the rows of pixels.” at para. 0293; “In some embodiments, a single output waveguide from a splitter may correspond to each row of sample wells” at para. 0294, emphasis added).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the single-row embodiment in Fig. 3-2 can be modified to include, in accordance with the embodiment in Fig. 4-6, a power waveguide 4-609 configured to receive light from a region of the integrated photonic device separate from the pixel region and to optically couple (via an optical star coupler 4-607) with the first waveguide. The motivation for a power waveguide is that it can provide light from a single optical source to a plurality/array of waveguides with sample wells (as opposed to a single sample waveguide 3-220 in Fig. 3-2) that define a two-dimensional/matrix array of sample wells that are comprised in a plurality of waveguides 4-608, each waveguide comprising a single row of sample wells. Such two-dimensional/matrix sensor (with N rows and N x M wells) has much a greater measurement capability than a one-dimensional/single-row sensor (with 1 x M wells) in Fig. 3-2 due a larger number of available sample wells.  
Further, Figure 4-5 of Rothberg illustrates, by way of example but not limitation, that the power waveguide 4-501 is optically coupled to the first waveguide 4-504 by a star coupler, while Figure 4-6 illustrates that the power waveguide 4-609 is optically coupled to the first waveguide 4-608a by a multi-mode interference (MMI) coupler. Rothberg also teaches a variety of other suitable/workable embodiments of the coupler other than a star coupler and an MMI coupler, the variety including an evanescent/directional coupler (“Any suitable techniques for splitting and/or combining waveguides may be used. Such waveguide splitting and/or combining techniques may include a star splitter or coupler, a Y splitter, and/or an evanescent coupler. Additionally or alternatively, a multi-mode interference splitter (MMI) may be used for splitting and/or combining waveguides. One or more of these waveguide splitting and/or combining techniques may be used for directing excitation energy to a sample well” at para. 0288). While Rothberg does not illustrate an evanescent/directional coupler, it is well known in the art of optical waveguide couplers and optically couples two or more waveguides along a length thereof. As only one example of such art, Png discloses (Figs. 1, 2, 4, 7, and 9 – 11; Abstract; para. 0042 – 0073 and 0082 – 0100) an optical sensor 100 (as identified in Fig. 1; “a passive sensor device 100” at para. 0042) comprising sample wells 404 that are arranged in a row, to be filled by a sample/analyte (Fig. 4; para. 0071), and optically coupled to a waveguide 402 (para. 0071). The optical sensor further comprises an optical waveguide coupler/splitter 120 (“The passive sensor device 100 has an optical splitter 120” at para. 0043) implemented as an evanescent/directional coupler that optically couples a single power waveguide 102 (central waveguide) with a plurality of output/split (side) waveguides 104,106,108,110 along a length (L1,L2 in Fig. 2; para. 0054) thereof (“The passive sensor device 100 shown in FIG. 1 is of the 1x4 splitter configuration, where the passive sensor device 100 comprises a central waveguide 102 and four waveguides 104, 106, 108 and 110” at para. 0044; “In the context of FIG. 2, the four waveguides 104, 106, 108 and 110 are more commonly referred to as splitter waveguides” at para. 0050). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the optical coupler in Rothberg can be implemented as an evanescent/directional coupler to couple a single power waveguide to a plurality of output waveguides with sample wells, such evanescent/directional coupler being expressly taught by Rothberg and explicitly illustrated by Png (“Waveguides may be configured to split excitation energy from a single excitation source having a higher output intensity using waveguide beam splitters to create a plurality of excitation energy beams from a single excitation source. Such beam splitters may include evanescent coupling mechanisms” at para. 0281 of Rothberg, emphasis added).  

    PNG
    media_image1.png
    844
    1351
    media_image1.png
    Greyscale
The integrated photonic device of the Rothberg – Png combination is illustrated in Figure A below which is produced by replacing an MMI coupler in Fig. 4-6 of Rothberg with an evanescent/directional coupler in Fig. 1 of Png.

Figure A.     An embodiment of the integrated photonic device of the Rothberg – Png combination.

In light of the foregoing analysis, the Rothberg – Png combination teaches expressly or renders obvious all of the recited limitations.
To sum up the applied prior art, Figure 4-6 of Rothberg shows, by way of illustration but not limitation, shows a star coupler, Rothberg expressly (para. 0288) teaches that a evanescent/directional coupler can be used instead of the star coupler. The Png reference explicitly illustrates an evanescent/directional coupler.
As relevant comments for the claims, the following is also noted:
(i)	The integrated photonic device of the Rothberg – Png combination has essential structural features (a 1xN waveguide tree structure formed by a plurality of evanescent couplers that optically couple a plurality of tapered-width waveguides with sample wells to a single power waveguide) and a principle of operation (sensing of an analyte/sample in a sample well by exposing them to light received from the power waveguide and collecting light emitted by the analyte/sample) that are substantially identical to those of the instant application, as evident from a direct side-by-side comparison of Figure A provided above for claim 1 with Figs. 3-1 and 3-2 of the instant application. 
(ii)	Both the Rothberg – Png combination (Figure A provided above for claim 1) and the instant application (Figs. 3-1 and 3-2) use S-bends in the plurality of waveguides with sample wells. Selection/optimization of the number and/or a suitable/workable shape of the bends to define the overall waveguide layout is well within the ordinary skill in the art of waveguide optics (which is noted as being high).

Regarding claim 3, the Rothberg – Png combination considers (see Figure A provided above for claim 1) that the first waveguide 110 is configured to evanescently couple with the power/bus waveguide 102 by using an evanescent coupler (directional coupler), as taught by Png: the first waveguide 102 and the first waveguide 110 are separated by a gap Lgap and optically coupled by their optical evanescent fields that spatially overlap within the gap (“Waveguides may be configured to split excitation energy from a single excitation source having a higher output intensity using waveguide beam splitters to create a plurality of excitation energy beams from a single excitation source. Such beam splitters may include evanescent coupling mechanisms” at para. 0281 of Rothberg, emphasis added).   
Regarding claim 4, Rothberg teaches that “A waveguide may be dimensioned to support a single transverse radiation mode or may be dimensioned to support multi-transverse radiation modes” (para. 0281) and that “… a waveguide may have a cross-sectional width of approximately 0.5 m ... In another exemplary embodiment, a waveguide may have a cross-sectional width of approximately 1 m …” (para. 0280). Hence, Rothberg renders obvious an embodiment wherein the power waveguide 102 is configured to be multi-mode by having a width (e.g., 1 m) larger than that (0.5 m) than the first waveguide 110 whose narrower width is to provide single-mode operation. 
Additionally or alternatively, the Examiner took official notice in the Office Action of 12/30/20 that evanescent/directional couplers comprising a wider waveguide and a narrower waveguide were well known in the art. Since Applicant has not traversed the official notice in a timely manner (prior to 4/27/22), the fact of common knowledge has become applicant admitted prior art. Directional couplers with different widths of constituent waveguides have the benefit of enabling the use of a material for one waveguide different from a material for the other waveguide. In response to Applicant’s subsequent/belated allegation that an asymmetric directional coupler was not common knowledge, the Examiner cited, as pertinent art, an NPL reference by Dorin and lecture notes for a college class, each of them expressly teaching and explicitly illustrating an asymmetric directional coupler. 
Regarding claim 5, the Rothberg – Png combination considers (see Figure A provided above for claim 1) that the power waveguide 102 is configured to optically couple (by using a first directional/evanescent coupler of an interaction length L1) a first portion of optical power to the first waveguide 110, and to optically couple (by using a second directional/evanescent coupler of an interaction length L2) a second portion of optical power to a second waveguide 108. 
Regarding claim 6, the Rothberg – Png combination considers (see Figure A provided above for claim 1) an embodiment wherein the second waveguide 108 is positioned to optically couple with a second plurality of sample wells in a second row, in full similarity/correspondence with the first waveguide 110. 

    PNG
    media_image2.png
    485
    954
    media_image2.png
    Greyscale
Regarding claim 7, while Figs. 1 and 2 of Png (which were used to produce Figure A provided above for claim 1) show that the first waveguide 110 and the second waveguide 108 are shaped to have different offsets of their S-bends so that he first and second rows of sample wells are not along a same/common line/level, it would be obvious to a person of ordinary skill in the art that the first waveguide 110 and the second waveguide 108 can have a wide variety of suitable/workable design choices/shapes to accommodate a particular available area of a chip in which the integrated photonic device is to be formed. One such suitable/workable design choice/shape is illustrated in Figure B below and has the sample wells of the first and second waveguides along a same/common line/level so that all of the sample wells are disposed in the same row.

Figure B.     Another embodiment of the integrated photonic device of the Rothberg – Png combination.

As a relevant comment, it is also noted that it has been further held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976). In this case, selecting the claimed dimensions and/or shapes would have flown naturally to one of ordinary skill in the art as necessitated by the particular requirements of a given application (a size and shape of a surface area available for the integrate photonic device). See MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015]; Section IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS. In this regard, it is also noted that the Rothberg – Png combination renders obvious a wide variety of suitable/workable waveguide shapes to disposed the recited waveguides as needed for a particular waveguide layout of a particular application (e.g., a particular shape and size of a chip/substrate in which the waveguides are formed, a number of waveguides and their desired/optimum locations on the chip, etc.) 
Regarding claim 14, the Rothberg – Png combination considers (see Figures A and B provided above for claims 1 and 7 respectively) that the first waveguide comprises S-bends. Such bends are known to cause additional/bending optical loss (para. 0287 of Rothberg). Furthermore, Rothberg teaches (Fig. 3-2; para. 0256 and 0308) that there can be a metal film 3-201 disposed around the sample wells 3-203. Such metal film is in vicinity of the first waveguide, absorbs some of the light delivered by the first waveguide to the sample wells, and causes additional optical loss in the first waveguide (e.g., para. 0365). Hence, the Rothberg – Png combination renders obvious that the first waveguide can have a higher propagation loss than the power waveguide, the latter being more distant from the lossy metal film and therefore experiencing less, if any, additional loss due to it. 
Regarding claim 15, Rothberg teaches (Fig. 4-6; para. 0293) that the integrated photonic device can further comprise a grating coupler 4-605 configured to receive light from a (top) surface of the integrated photonic device and optically couple with the power waveguide 4-609 and, through it, with the plurality of waveguides (“Grating couplers 4-605 and 4-606 and waveguides 4-609 and 4-610 may be configured to reduce loss of excitation energy by reducing the number of bends and/or selecting for bend angles that improve propagation of excitation energy towards free-propagation region 4-607. Output waveguides 4-608 from the star-coupler may be configured in any suitable way to provide excitation energy to a row of pixels” at para. 0293, emphasis added).
Regarding claim 16, the Rothberg – Png combination considers an embodiment (see Figure B provided above for claim 7) comprising a second waveguide, wherein the first waveguide is configured to optically couple with a first sample well in the row and the second waveguide is configured to optically couple with a second sample well in the (same/common) row.
Regarding claim 17, the Rothberg – Png combination considers that the first waveguide is down-tapered along its length (as detailed above for claim 1) and renders obvious embodiment wherein the first waveguide is down-tapered along its entire length and has a tapered end (as illustrated in Figure A provide above for claim 1).  
Regarding claim 18, the Rothberg – Png combination considers that the first waveguide is configured to evanescently couple with the power waveguide at a (left/upstream) location distal from the tapered end (a middle portion and right end of the first waveguide).  
 Regarding claim 19, Rothberg teaches (Fig. 3-1B; para. 0244) that the disclosed integrated photonic device 3-102 can further comprise at least one photodetector/sensor 3-110 positioned to receive light emitted from a respective one of the at least two sample wells 3-108 (“When a sample is in an excited state, the sample may emit emission energy and the emission energy may be detected by a sensor. FIG. 3-1B schematically illustrates the path of emission energy 3-140 (shown as solid lines) from the sample well 3-108 to the sensor 3-110 of a pixel 3-112. The sensor 3-110 in a pixel 3-112 may be configured and positioned to detect emission energy from sample well 3-108. In some embodiments, the sensor 3-110 may include one or more sub-sensors” at para. 0244).  
Regarding claim 20, the teachings of Rothberg and Png combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited limitations, as detailed above for claims 1 and 7. Specifically, the Rothberg – Png combination considers an embodiment (see Figure B provided above for claim 7) of an integrated photonic device comprising: 
an array of sample wells arranged in rows; and 
a plurality of waveguides including a first waveguide and a second waveguide both positioned in a first region (to the left from the sample wells of the second waveguide) and a second region (from the sample wells of the second waveguide to the right end of the chip), 
wherein the first waveguide is positioned to optically couple with a first (left) group of sample wells in a (lower) row in the first (left) region and the second 9755224.1Application No.: 16/733,2965 Docket No.: R0708.70040US01 Amendment dated January 25, 2022Reply to Office Action of October 25, 2021waveguide is positioned to optically couple with a second (right) group of sample wells in the (same) row in the second (right) region, wherein the first waveguide does not intersect with the second waveguide.
As a relevant comment, it is also note that the embodiment in Figure B has a layout similar to that in Fig. 3-3 of the instant application. 
Regarding claim 21, the Rothberg – Png combination considers an embodiment (see Figure B provided above for claim 7) comprising at least one additional (third) waveguide optically coupled to a corresponding plurality of sample wells and optical coupled to the power waveguide by a third directional coupler, in full similarity with the first and second waveguides. In such embodiment, the outer waveguides can be interpreted as the first and the second waveguide’s, while a third (middle) group of sample wells of the third/additional waveguide in the (same) row is positioned between the first (left) group (of the first waveguide) and the second (right) group (of the second waveguide).  
Regarding claims 25 and 26, the Rothberg – Png combination considers an embodiment (see Figure B provided above for claim 7) wherein the first waveguide is curved in a region between the first (left) group of sample wells and the second group of sample wells, and the second waveguide is curved in the region.
Regarding claim 27, the Rothberg – Png combination considers (see Figure B provided above for claim 7 and Figs. 3-1B and 3-2 of Rothberg) that the first waveguide is positioned to evanescently couple with each sample well of the first (left) group and the second waveguide is positioned to evanescently couple with each sample well of the second (right) group.  
Regarding claim 28, the Rothberg – Png combination considers (see Figure B provided above for claim 7 and Figs. 3-1B and 3-2 of Rothberg) that the first waveguide is tapered (see the arguments for claim 1 above) along a portion configured to evanescently couple with the first (left) group of sample wells and the second waveguide is tapered along a portion configured to evanescently couple with the second (right) group of sample wells.  
Regarding claim 29, the Rothberg – Png combination teaches expressly or renders obvious all of the recited limitations, as detailed above for claim 15.
Regarding claim 30, the Rothberg – Png combination considers (see Figure B provided above for claim 7) that the first (left) waveguide is optically uncoupled from the second (right) group of sample wells (by being away from it) and the second (right) waveguide is optically uncoupled from the first (left) group of sample wells (by being away from it).  
Regarding claims 31 – 33, the Rothberg – Png combination considers (see Figure B provided above for claim 7) that the sample wells of the first (left) group are substantially aligned along an (horizontal) axis with the sample wells of the second (right) group and thereby form a common row of sample wells, wherein at least a portion of the first waveguide is substantially parallel to the axis, and at least a portion of the second waveguide is substantially parallel to the axis.  
Regarding claim 34, the Rothberg – Png combination teaches expressly or renders obvious all of the recited limitations, as detailed above for claim 19.

Claims 8 – 13 and 22 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg in view of Png, and further in view of Yaacobi et al (US 2015/0346340 A1).
Regarding claim 8, the Rothberg – Png combination considers (see Figure B provided above for claim 7) an embodiment wherein the power waveguide is configured to optically couple with the first waveguide through a first directional coupler having a first coupling coefficient and to optically couple with a second waveguide through a second directional coupler having a second coupling coefficient. While the Rothberg – Png combination considers embodiments equalized optical power levels delivered to different output waveguides (e.g., “the star coupler may be formed such that output waveguides 4-504 have substantially equal power distribution relative to one another” at para. 0290 of Rothberg), it does not expressly teach that equal power levels can be provided by using different coupling coefficients, even though such arrangement is well known in the art of optical waveguides. For example, Yaacobi discloses (Figs. 1A and 1B; Abstract; para. 0054 – 0062) an optical waveguide network 100 comprising a plurality of waveguides 110,120. The optical waveguide network 100 provides/distributes light to/among rows and columns of light-emitting pixels/elements 130 (as shown in Fig. 1A) by using a plurality of directional couplers 140 (140-1 through 140-64 in Fig. 1B) that are serially cascaded on a common power waveguide 110 and optically couple a plurality of parallel waveguides 120-1 through 120-64 (Fig. 1B) to a common power waveguide 110 and, via it, to an optical source 102 (input optical fiber). It is noted that the waveguide layout in Fig. 1B of Yaacobi (with serially-cascaded directional couplers 140 and a plurality of parallel waveguides 120) is similar/identical to that in Figures A and B provided above for claims 1 and 7 respectively. As a particular design choice, Yaacobi intends to provide equal power levels to the plurality of parallel waveguides 120 and expressly teaches that it can be achieved by using different coupling coefficients, the coupling coefficients increasing along (in the downstream direction) the power waveguide, e.g., 1.54% for the first directional coupler 140-1 up to 50% for the last directional coupler 140-64 in Fig. 1B (“To provide equal power to each row, the directional couplers' lengths Lc(m) are varied to change the coupling ratio in such a way that the mth (1<m<M) row bus waveguide has a coupling efficiency of 1/(M+2-m), where M is the highest row number (in this case, M=64) ... For the 64 pixel x 64 pixel optical phased array 100 shown in FIG. 1A, the bus-to-row coupler length Lc(m) varies from about 3.53 m (a coupling efficiency of about 1.54%) for m=1 to about 8.12 m (a coupling efficiency of about 50%) for m=64 in order to distribute power equally among the row bus waveguides 120” at para. 0061, emphasis added).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the second coupling coefficient of the second (downstream) directional coupler of the Rothberg – Png combination can be configured, in accordance with the teachings of Yaacobi, to be larger than the first coupling coefficient of the first (upstream) directional coupler, in order to provide equal levels of optical excitation power to the first (upstream) waveguide and the second (downstream) waveguide and to the sample wells optically coupled to them. 
Regarding claims 9 and 10, the Rothberg – Png – Yaacobi combination renders obvious an embodiment (see Figure B provided above for claim 7) wherein the second waveguide is positioned to optically couple with at least two sample wells in the row, and wherein the first (left/upstream) directional coupler is positioned more proximate (upstream) to an optical input of the power waveguide than the second (right/downstream) directional coupler.  
Regarding claim 11, the Rothberg – Png – Yaacobi combination renders obvious embodiments (see Figures A and B provided above for claims 1 and 7 respectively) each comprising a second (right/downstream) plurality of sample wells arranged in a second row (same as the first row, as in Figure B, or different from the first row, as in Figure A), wherein the second (right/downstream) waveguide is positioned to optically couple with at least two sample wells in the second row. 
Regarding claim 12, the Rothberg – Png – Yaacobi combination considers that the power waveguide is configured to optically couple with the first (upstream) waveguide through a directional coupler having a coupling length that is less than 10 m, e.g., 8.12 m (“For the 64 pixel x 64 pixel optical phased array 100 shown in FIG. 1A, the bus-to-row coupler length Lc(m) varies from about 3.53 m (a coupling efficiency of about 1.54%) for m=1 to about 8.12 m (a coupling efficiency of about 50%) for m=64 in order to distribute power equally among the row bus waveguides 120” at para. 0061, emphasis added) which overlaps with the recited range and, hence a prima facie case of obviousness exists (MPEP 2144.05). It is also noted that (i) the upper range limit depends on a particular application (particular sizes and materials of the waveguides, a wavelength of operation, etc.); that (ii) the instant application does not provide any criticality for the exact values of the recited range limits; that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233); and that (iv) it has been held that "A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, the Rothberg – Rothberg3 – Yaacobi combination certainly considers the coupling length as a result-effective parameter.
Regarding claim 13, the Rothberg – Png – Yaacobi combination considers that a coupling strength between the power waveguide and the first waveguide increases along a direction of optical propagation through the power waveguide (e.g., 1.54% for the first directional coupler 140-1 up to 50% for the last directional coupler 140-64 in Fig. 1B of Yaacobi; “To provide equal power to each row, the directional couplers' lengths Lc(m) are varied to change the coupling ratio in such a way that the mth (1<m<M) row bus waveguide has a coupling efficiency of 1/(M+2-m), where M is the highest row number (in this case, M=64) ... For the 64 pixel x 64 pixel optical phased array 100 shown in FIG. 1A, the bus-to-row coupler length Lc(m) varies from about 3.53 m (a coupling efficiency of about 1.54%) for m=1 to about 8.12 m (a coupling efficiency of about 50%) for m=64 in order to distribute power equally among the row bus waveguides 120” at para. 0061, emphasis added; Fig. 1C of Yaacobi shows an increasing dependence of a coupling strength along an array of directional couplers).
Regarding claim 22, the Rothberg – Png combination considers that the plurality of directional couplers may have equal or different coupling coefficients (see the arguments for claim 8), as a matter of suitable/workable design choices. If the coupling coefficients of the directional couplers are about the same, the last downstream (e.g., third) waveguide receives the least amount of excitation light, because it is reduced by the power already coupled from the power waveguide into the upstream waveguides (e.g., first and second waveguides). Thus, the Rothberg – Png combination renders obvious an embodiment wherein a sample well of the third group (most downstream) is configured to receive less optical power than a sample well of the first group (first upstream) and/or a sample well of the second group (second upstream).
Regarding claims 23 and 24, the Rothberg – Png – Yaacobi combination renders obvious an embodiment (see Figure B provided above for claim 7 respectively) comprising at least 3 waveguides serially cascaded along the (common) power waveguide and optically coupled to it by respective evanescent couplers (at least 3 directional couplers in Figure B). 
In such embodiment, a third (middle) group of sample wells in the row is positioned between the first (left) group and the second (right) group.  In this case, the first (left/upstream) waveguide is at a first (shortest) distance from a sample well of the first group (which is optically/evanescently coupled to the first waveguide) and is at a second (longer) distance from the sample well of the third group (which is optically/evanescently coupled to the third waveguide), the first distance being less than the second distance. Similarly, the second (right and most downstream) waveguide is at a third (shortest) distance from a sample well of the second group (which is optically/evanescently coupled to the second waveguide) and is at a fourth (longer) distance from the sample well of the third group (which is optically/evanescently coupled to the third waveguide), the third distance being less than the fourth distance.  

Claims 1 – 7, 14 – 21, and 25 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al (US 2016/0084761 A1) in view of Yi et al (US 6,201,913 B1).
Regarding claim 1, Rothberg discloses (Figs. 2-2, 3-1A, 3-1B, 3-2, 4-5, 4-6, 4-7, 6-8A, 6-8B, and 6-12; Abstract; para. 0244 – 0263, 0278 – 0297, and 0384 – 0386) an integrated photonic device 3-102 (shown in Figs. 3-1A and 3-1B; “A cross-sectional schematic of the integrated device 3-102 illustrating a row of pixels is shown in FIG. 3-1A” at para. 0244) comprising: 
a pixel region (comprising a plurality/row of pixels 3-112 in Figs. 3-1A and 3-1B, each pixel having a sample well 3-108; “Each pixel 3-112 includes a sample well 3-108 and a sensor 3-110” at para. 0244; “an integrated device is provided, comprising a pixel region comprising a plurality of pixels. A pixel of the plurality of pixels has a sample well on a surface of the integrated device” at para. 0017, emphasis added) comprising:
a plurality of sample wells 3-108 arranged in a row (Figs. 3-1A and 3-1B; “a row of pixels is shown in FIG. 3-1A. Each pixel 3-112 includes a sample well 3-108 … FIG. 3-1B illustrates excitation energy coupling to each sample well in a row of pixels” at para. 0244, emphasis added);
a first waveguide 3-220 (shown in Fig. 3-2 which details a general layout in Fig. 3-1) positioned to optically couple with at least two sample wells 3-203 in the row (the wells 3-203 in Fig. 3-2 corresponds to the wells 3-108 in Fig. 3-1; “… some embodiments shown in FIG. 3-2 include a sample well 3-203, waveguide 3-220, and sensor 3-275 integrated into one device” at para. 0256, emphasis added), wherein the first waveguide can have a varying width (according to a tapered waveguide 6-804 that is optically coupled with at least two samples wells 6-808 in Figs. 6-8A and 6-8B and has a varying/tapered width (decreasing from left (input) to right (output) in Fig. 6-8A; para. 0374 – 0376).
In the embodiment in Fig. 3-2, the first waveguide 3-220 receives optical energy directly from an excitation source 3-203 without a power waveguide. However, Figure 4-6 of Rothberg shows another/similar embodiment of the integrated photonic device, the embodiment comprising a power waveguide 4-609 configured to receive light (at a wavelength of 532 nm) from a (left) region (e.g., from a grating coupler 4-605) of the integrated photonic device separate from the pixel region (defined by the plurality of first/output waveguides 4-608, each waveguide optically coupled to a row of sample wells) and to optically couple (via an optical star coupler 4-607) with a first waveguide(s) 4-608, wherein a length of the first waveguide 4-608 (e.g., 4-608a) spans at least two sample wells in a row (“Grating couplers 4-605 and 4-606 and waveguides 4-609 and 4-610 may be configured to reduce loss of excitation energy by reducing the number of bends and/or selecting for bend angles that improve propagation of excitation energy towards free-propagation region 4-607. Output waveguides 4-608 from the star-coupler may be configured in any suitable way to provide excitation energy to a row of pixels … In this manner, multiple rows of pixels may receive a substantially similar amount of excitation energy across the rows of pixels.” at para. 0293; “In some embodiments, a single output waveguide from a splitter may correspond to each row of sample wells” at para. 0294, emphasis added).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the single-row embodiment in Fig. 3-2 can be modified to include, in accordance with the embodiment in Fig. 4-6, a power waveguide 4-609 configured to receive light from a region of the integrated photonic device separate from the pixel region and to optically couple (via an optical star coupler 4-607) with the first waveguide. The motivation for a power waveguide is that it can provide light from a single optical source to a plurality/array of waveguides with sample wells (as opposed to a single sample waveguide 3-220 in Fig. 3-2) that define a two-dimensional/matrix array of sample wells that are comprised in a plurality of waveguides 4-608, each waveguide comprising a single row of sample wells. Such two-dimensional/matrix sensor (with N rows and N x M wells) has much a greater measurement capability than a one-dimensional/single-row sensor (with 1 x M wells) in Fig. 3-2 due a larger number of available sample wells.  
Further, Figure 4-5 of Rothberg illustrates, by way of example but not limitation, that the power waveguide 4-501 is optically coupled to the first waveguide 4-504 by a star coupler, while Figure 4-6 illustrates that the power waveguide 4-609 is optically coupled to the first waveguide 4-608a by a multi-mode interference (MMI) coupler. Rothberg also teaches a variety of other suitable/workable embodiments of the coupler other than a star coupler and an MMI coupler, the variety including an evanescent/directional coupler (“Any suitable techniques for splitting and/or combining waveguides may be used. Such waveguide splitting and/or combining techniques may include a star splitter or coupler, a Y splitter, and/or an evanescent coupler. Additionally or alternatively, a multi-mode interference splitter (MMI) may be used for splitting and/or combining waveguides. One or more of these waveguide splitting and/or combining techniques may be used for directing excitation energy to a sample well” at para. 0288). While Rothberg does not illustrate an evanescent/directional coupler, it is well known in the art of optical waveguide couplers and optically couples two or more waveguides along a length thereof. As only one example of such art, Yi discloses (Figs. 4 – 7; Abstract; 5:30 – 7:61) an optical waveguide coupler/splitter implemented as an evanescent/directional coupler that optically couples a single power waveguide (“MAIN WAVEGUIDE” in Fig. 7) with a plurality of output/split (side) waveguides (“BRACHED WAVEGUIDES”) along a length thereof. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the optical coupler in Rothberg can be implemented as an evanescent/directional coupler to couple a single power waveguide to a plurality of output waveguides with sample wells, such evanescent/directional coupler being expressly taught by Rothberg and explicitly illustrated by Yi (Fig. 6 of Yi details that two waveguides are evanescently coupled (by their evanescent optical fields which spatially overlap), even though the two waveguides do not directly contact each other). 
The integrated photonic device of the Rothberg – Yi combination has a topology similar to that in Figure A provide above for the Rothberg – Png combination and is produced by replacing an MMI coupler in Fig. 4-6 of Rothberg with an evanescent/directional coupler in Fig. 7 of Yi.
In light of the foregoing analysis, the Rothberg – Yi combination teaches expressly or renders obvious all of the recited limitations.
To sum up the applied prior art, Figure 4-6 of Rothberg shows, by way of illustration but not limitation, shows a star coupler, Rothberg expressly (para. 0288) teaches that a evanescent/directional coupler can be used instead of the star coupler. The Yi reference explicitly illustrates an evanescent/directional coupler.
As relevant comments for the claims, the following is also noted:
(i)	The integrated photonic device of the Rothberg – Yi combination has essential structural features (a 1xN waveguide tree structure formed by a plurality of evanescent couplers that optically couple a plurality of tapered-width waveguides with sample wells to a single power waveguide) and a principle of operation (sensing of an analyte/sample in a sample well by exposing them to light received from the power waveguide and collecting light emitted by the analyte/sample) that are substantially identical to those of the instant application, as evident from a direct side-by-side comparison of Figure A provided above for claim 1 (rejected by the Rothberg – Png combination) and Fig. 7 of Yi with Figs. 3-1 and 3-2 of the instant application. 
(ii)	Both the Rothberg – Yi combination (Figure A provided above for claim 1) and the instant application (Figs. 3-1 and 3-2) use S-bends (Fig. 7 of Yi) in the plurality of waveguides with sample wells. Selection/optimization of the number and/or a suitable/workable shape of the bends to define the overall waveguide layout is well within the ordinary skill in the art of waveguide optics (which is noted as being high).

Regarding claim 3, the Rothberg – Yi combination considers that the first waveguide(s) 4-608a (in Fig. 4-6 of Rothberg) is configured to evanescently couple with the power/bus waveguide 4-609 by using an evanescent coupler (directional coupler) instead of a star coupler 4-607, as suggested by Rothberg (para. 0281 and 0288) and explicitly illustrated by Yi (Fig.s 6 and 7): the first waveguide and the power waveguide are separated by a gap Gi (as identified in Fig. 6 of Yi) and optically coupled by their optical evanescent fields that spatially overlap within the gap.   
Regarding claim 5, the Rothberg – Yi combination considers (Fig. 7 of Yi; also Figure A provided above for claim 1 rejected by the Rothberg – Png combination) that the power waveguide is configured to optically couple (by using a first directional/evanescent coupler of an interaction length) a first portion of optical power to the first waveguide, and to optically couple (by using a second directional/evanescent coupler of an interaction length) a second portion of optical power to a second waveguide. 
Regarding claim 6, the Rothberg – Yi combination considers (see Figure A provided above for claim 1) an embodiment wherein the second waveguide is positioned to optically couple with a second plurality of sample wells in a second row, in full similarity/correspondence with the first waveguide. 
Regarding claims 4, 7, 14 – 21, and 25 – 34, the Rothberg – Yi combination teaches expressly or renders obvious all of the recited limitations, as detailed above for claims 4, 7, 14 – 21, and 25 – 34 rejected by the Rothberg – Png combination with a direct replacement of the Png reference with the Yi reference, both references merely providing an explicit illustration of an evanescent coupler.  


Claims 8 – 13 and 22 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg in view of Yi, and further in view of Yaacobi et al (US 2015/0346340 A1).
Regarding claim 8, the teachings of Rothberg, Yi, and Yaacobi can be combined combine to teach expressly or render obvious all of the recited limitations, as detailed above for claims 8 – 13 and 22 – 24 rejected by the Rothberg – Png – Yaacobi combination with a direct replacement of the Png reference with the Yi reference, both references merely providing an explicit illustration of an evanescent coupler.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“INTEGRATED PHOTONICS” by Pollock and Lipson, Springer Science+Business Media, ISBN 978-1-4419-5398-8, 2003.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896